Order affirmed, without costs of this appeal to either party upon the ground that the city comptroller had no authority to reaudit the claim of petitioner, the claim'having been properly audited by the board of education and the'supplies having been bought for use in the public schools of the city and sufficient funds being on deposit with the city treasurer to the credit of the board of education with which to pay the bill. (Matter of Fleischman v. Graves, 235 N. Y. 84; People ex rel. Wells & Newton Co. v. Craig, 232 id. 125; Matter of Poucher v. Berry, 249 id. 16; Matter of Brennan v. Board of Education, 245 id. 8; Matter of Board of Education v. Dibble, 136 Misc. 171.) This decision is not to be taken as indicating our approval of the form of the specifications for the furniture and supplies of which the desks involved are a part. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.